DISMISS and Opinion Filed October 15, 2019




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00479-CV

                 IN THE INTEREST OF V.J.M. AND C.M.M., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-20931

                               MEMORANDUM OPINION
                       Before Justices Pedersen, III, Reichek, and Carlyle
                                  Opinion by Justice Reichek

       By notice filed October 10, 2019, the parties inform the Court they have settled their

differences and move for dismissal of the appeal. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a).




                                                 /Amanda L. Reichek/
                                                 AMANDA L. REICHEK
                                                 JUSTICE

190479F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF V.J.M. AND                    On Appeal from the 256th Judicial District
 C.M.M., CHILDREN                                 Court, Dallas County, Texas
                                                  Trial Court Cause No. DF-17-20931.
 No. 05-19-00479-CV                               Opinion delivered by Justice Reichek,
                                                  Justices Pedersen, III and Carlyle
                                                  participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement between the parties, we ORDER appellee William Patrick
Murray recover his costs, if any, of this appeal from appellant Suzanne Beaudette Murray.


Judgment entered October 15, 2019




                                            –2–